Case: 13-10900      Document: 00512628365         Page: 1    Date Filed: 05/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-10900                                FILED
                                  Summary Calendar
                                                                            May 13, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISSAC ORAL CHANDLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-9-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Issac Oral Chandler appeals one aspect of the sentence imposed
following his guilty plea conviction for uttering counterfeit obligations of the
United States.       Specifically, he challenges only the written judgment’s
requirement that he contribute a minimum of $35 per month toward the cost
of his participation in a substance abuse treatment program which is higher
than the $25 orally pronounced.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10900    Document: 00512628365     Page: 2   Date Filed: 05/13/2014


                                 No. 13-10900

      Chandler had no opportunity at sentencing to object to the special
conditions of supervised release in the written judgment; therefore, review is
for abuse of discretion. United States v. Bigelow, 462 F.3d 378, 381 (5th Cir.
2006).   The sentencing transcript reflects that the district court orally
instructed Chandler to contribute at least $25 per month toward the cost of his
substance abuse treatment services. As the Government concedes, an actual
conflict exists between the oral and written judgments. See United States v.
Wheeler, 322 F.3d 823, 828 (5th Cir. 2003). Therefore, the oral pronouncement
of sentence controls. See Bigelow, 462 F.3d at 381.
      Accordingly, the Government’s unopposed motion to reform the
judgment is GRANTED.         We MODIFY the district court’s judgment to
reference minimum monthly payments of $25 for Chandler’s participation in a
substance abuse treatment program during his term of supervised release. See
28 U.S.C. § 2106. We AFFIRM the judgment as modified. See United States
v. Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009).
      AFFIRM as modified; GRANT motion to reform.
      HAYNES, Circuit Judge, concurring: I concur in the court’s judgment.
I write separately simply to note that this situation appears to be either a
“clear error” of the type referenced in Federal Rule of Criminal Procedure 35(a)
or a “clerical error” as described in Federal Rule of Criminal Procedure 36. In
my view, it would have made more sense to raise the matter with the district
court through a motion under one of those rules than to take the time and
expense of filing an appeal and accompanying brief in our court.




                                       2